Citation Nr: 1449170	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  14-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder to include nephritis and to include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

3.  Entitlement to higher initial ratings for coronary artery disease status post coronary artery bypass rated as 60 percent disabling from December 23, 2008, to August 18 2011, and 30 percent thereafter.

4.  Entitlement to a higher initial rating for diabetes mellitus rated as 40 percent disabling.

5.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has listed as an issue on appeal the claim for a TDIU because it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 letter to the Board, the Veteran's representative requested a Travel Board hearing in connection with this appeal.  Therefore, the Board finds that a remand to schedule the Veteran for the requested hearing is required.  See 

38 U.S.C.A. §§ 20.703, 20.704(c), (d), 20.1304 (2013).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in connection with his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

